

115 HR 3583 IH: To amend the Internal Revenue Code of 1986 to allow an above-the-line deduction for attorney fees and costs in connection with civil claim awards.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3583IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Ellison introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow an above-the-line deduction for attorney fees
			 and costs in connection with civil claim awards.
	
		1.Above-the-line deduction for attorney fees and costs in connection with civil claim awards
 (a)In generalParagraph (20) of section 62(a) of the Internal Revenue Code of 1986 is amended by inserting any civil action, including after in connection with. (b)Effective dateThe amendment made by this section shall apply to attorney fees and court costs paid during taxable years ending after the date of the enactment of this Act with respect to any judgment or settlement occurring during such taxable years.
			